In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00116-CR



              REGGIE SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 15F0002-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

       Our review of the clerk’s record and the reporter’s record in this case indicates that they

contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number,

passport number, social security number, tax identification number or similar government-issued

personal identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s record and volume 31

of the reporter’s record include social security numbers. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and volume 31 of the reporter’s record contain sensitive data, we order the clerk of

this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s

record and volume 31 of the reporter’s record in this case.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: January 24, 2019




                                                  2